DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-8 appears herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (hereinafter “Panescu”) (US 6,056,745) in view of Swanson et al. (hereinafter “Swanson”) (US 5,868,736).
Regarding claims 5 and 6, Panescu teaches
a memory, which is configured to store a pre-determined relation between lesion size and an amount of ablative energy, for each of one or more selected temperatures; (Col. 10, Table 1, and Col. 10, Lines 57-61: The matrix in the memory contains a plurality of operating conditions defining a boundary function that relates lesion size and a power output as well as multiple other variable operating conditions.) and 
a processor (Fig. 8, Char. 98: master controller) which is configured to: 
receive a user input indicating a lesion size and a maximum tissue temperature (Col. 10, Line 62-Col. 11, Line 2: input device (100) is used to set multiple variables including both a desired lesion depth and maximum temperature))
determine, based on the relation, an amount of ablative energy required for achieving the lesion size at the maximum tissue temperature (Col. 11, Lines 3-24: the controller determines an output power of 31 W should be used based on the variables input from the user (maximum temp, desired depth, etc.) using the matrix and boundary function.)
control an ablation probe to apply the amount of ablative energy that matches the selected lesion size. (Col. 11, Lines 16-19)
Panescu, as discussed above, does not explicitly teach the user input indicates a selected tissue temperature comprising a temperature of an ablative electrode that applies an ablative energy, or that the amount of ablative energy is determined using a selected tissue temperature.
Swanson, in an analogous device, teaches 
a user input indicating a selected tissue temperature (Col. 29, Lines 32-35: a physician establishes a set point temperature) comprising a temperature of an ablative electrode that applies an ablative energy (Col. 29, Lines 32-35: A controller (42) compares the set point temperature with the highest sensed temperature at a given electrode region (TEMP(J)). The temperature of the ablative electrode would be the same as the temperature of the tissue at the point of contact between the electrode and tissue.)
(Col. 29, Lines 35-40: the controller (42) varies the amplitude of the RF voltage to establish and maintain TEMP(J) at the set point temperature)
In this case, the set point temperature is being used as both a maximum and minimum temperature, as the controller (42) will not let the highest sensed temperature be above or below the set point temperature.
Swanson further teaches that the controller (42) includes a processing element (302), which retains a function that correlates an observed relationship among lesion depth, ablation power level, ablation time, tissue temperature, and electrode temperature. (Col. 27, Lines 10-20) A user can input a desired therapeutic result, such as a lesion depth or maximum tissue temperature, (Col. 27, Lines 1-9) and the controller (42) compares the desires result to the function and uses the comparison to select an operating condition, comprising controlling the ablation power level, to achieve the desired therapeutic result without exceeding a prescribed tissue temperature. (Col. 27, Lines 14-34)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu to incorporate the teachings of Swanson, and include the function correlating an observed relationship among variables including lesion depth, power level, tissue temperature, and electrode temperature, as well as the input and use of a selected temperature comprising a temperature of an ablative electrode to determine and control the amount of ablative 
Regarding method claims 1 and 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 5 and 6, since operation of the prior art relied on to reject apparatus claims 5 and 6 would naturally result in the step of method claims 1 and 2 being satisfied.
Regarding claim 8, the combination of Panescu/Swanson, as applied to claims 5 and 6 above, teaches the pre-determined relation is stored in a lookup table. (Panescu: Col. 10, Table 1 and Col. 11, Lines 10-12: the function is defined in a matrix, which is represented by Tables 1 and 2)
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 4 being satisfied.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 6,056,745) in view of Swanson (US 5,868,736), as applied to claims 5 and 6 above, and further in view of Edwards et al. (hereinafter “Edwards”) (US 6,358,245 B1).
Regarding claim 7, the combination of Panescu/Swanson, as applied to claims 5 and 6 above, does not explicitly teach the processor is further configured to present to a user the indicated lesion size and tissue temperature, and the determined amount of energy.
Edwards, in a similar field of endeavor teaches a display microprocessor configured to receive data from a controller and format the data for display to a physician. (Col. 35, Lines 55-64) A display is used to view and adjust parameters of a radio frequency ablation procedure, including target temperature, maximum power, and coagulation level. (Col. 40, Line 66 - Col. 41, Line 11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson, as applied to claims 5 and 6 above, to incorporate a display configured to allow a physician to view and adjust parameters of an ablation procedure of Edwards and include a display configured to display any and all variables used in controlling the ablation device of Panescu. Doing so would allow a user to easily see all of the parameters being used to control the device, and quickly reference the display to give themselves a better understanding of the details of the device/procedure.
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794